
	

114 HR 2645 IH: To amend title 5, United States Code, to prevent the Thrift Savings Fund from investing in any company that boycotts Israel.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2645
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to prevent the Thrift Savings Fund from investing in any
			 company that boycotts Israel.
	
	
 1.Limitation on investment of the Thrift Savings FundSection 8438 of title 5, United States Code, is amended by adding at the end the following:  (i) (I)Notwithstanding any other provision of law, no amounts may be invested under this section in any company that boycotts Israel.
 (II)In this clause— (aa)the term boycotts Israel means engaging in actions that are politically motivated and are intended to penalize, inflict economic harm on, or otherwise limit commercial relations with Israel or companies based in Israel or in territories controlled by Israel; and
 (bb)the term company means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent countries or affiliates of those entities or business associations, that exist for the purpose of making profit..
		
